DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020, 10/30/2020, and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/26/2022 is acknowledged.
Claims 6-7, and 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 are rejected under 35 U.S.C. 101 because claim(s) 1-2 recite an abstract idea without significantly more.
Step 1
Claim 1 is directed to a system (i.e. a machine) and thus meets the requirements for step 1.  
Step 2A – Prong 1
Regarding claim 1, the following steps recite an abstract idea:	
- detect parameters and heart failure decompensation, which is a mental process (i.e. observation).  
Step 2A – Prong 2
The abstract ideas are not integrated into a practical application.  The following elements to not add any meaningful limitations to the abstract ideas:
- a substrate structure, sensors, interface, and processor are recited at a high level of generality amounting to insignificant extra-solution activity in that it is merely an object on which the functional limitations operate [MPEP 2106.05(b)].
- receiving output is also insignificant extra-solution activity in that outputting amounts to mere data output in conjunction with implementing the abstract idea on computer [MPEP 2106.05(g)].
Step 2B
The additional elements of the claims, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practice application, the substrate structure, sensors, interface, processor and detect parameters are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
Thus, the claims fail to recite significantly more than the abstract idea, and are directed to patent-ineligible subject matter.
Dependent claims 2-5 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1. The dependent claim limitations are directed to the control module (claims 2-5), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-5 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sayadi et al. (US 20190279745)(Hereinafter Sayadi).
Regarding claim 1, Sayadi teaches a sensor substrate to detect heart failure decompensation ([0216-0217]  “A user may be interested in a direct reporting of HRV…A range of other conditions and outcomes may also be associated with a modified HRV (usually lower,) including congestive heart failure,” and Fig. 1 is the sensor substrate that includes the substrate structure.), comprising:
 a substrate structure, wherein the substrate structure is configured to have a patient sit, recline, or lie on a surface of the substrate structure ([0222] “For example the user 1902 can lie down on the bed 112 of the example air bed system 100 of FIGS. 1 and 2.” The substrate structure being the bed 100 from Fig. 1(100) and 2 (100). Fig. 21(2102)); 
one or more sensors in the substrate structure, wherein the one or more sensors are configured to detect a plurality of parameters of the patient when the patient is in contact with the substrate structure ([0142] “The sensor data 1212 can record raw or condensed sensor data recorded by beds with associated data processing systems. For example, a bed's data processing system can have a temperature sensor, pressure sensor, and light sensor. Readings from these sensors, either in raw form or in a format generated from the raw data (e.g. sleep metrics) of the sensors, can be communicated by the bed's data processing system” Patient must be in contact with bed to retrieve sleep metrics. And [0103] “FIG. 4A is a block diagram of an example of a data processing system 400 that can be associated with a bed system, including those described above with respect to FIGS. 1-3. This system 400 includes a pump motherboard 402 and a pump daughterboard 404. The system 400 includes a sensor array 406”);
an interface in the substrate structure to receive an output from the one or more sensors ([0131] “the motherboard, including but not limited to the USB stack 604, a WiFi radio 606, a Bluetooth Low Energy (BLE) radio 608, a ZigBee radio 610, and a Bluetooth radio 612, as is appropriate for the configuration of the particular sensor. For example, a controller that receives a command over a USB cable can communicate through the USB stack 604.” As defined by the specification, the interface can be a network interface that includes communication via Bluetooth, Zigbee, and USB.);
and a processor, wherein the processor is configured to detect heart failure decompensation in the patient from the plurality of parameters detected by the one or more sensors when the patient is in contact with the substrate structure ([0055]  “the processor 136 or to one or more display devices, such as the display 126. For example, the current temperature as determined by a sensor element of temperature controller, the pressure of the bed, the current position of the foundation or other information can be transmitted to control box 124.”[0216-0217]  “A user may be interested in a direct reporting of HRV…A range of other conditions and outcomes may also be associated with a modified HRV (usually lower,) including congestive heart failure,”).
Regarding claim 2, Sayadi teaches further comprising  a control module coupled with the interface to receive the plurality of parameters when the patient is in contact with the substrate structure, wherein the processor is in the control module (Fig. 2 (Control box 124, Processor 136) [0131] “the motherboard, including but not limited to the USB stack 604, a WiFi radio 606, a Bluetooth Low Energy (BLE) radio 608, a ZigBee radio 610, and a Bluetooth radio 612, as is appropriate for the configuration of the particular sensor. For example, a controller that receives a command over a USB cable can communicate through the USB stack 604.” The pump motherboard is found in the pump 120 in Fig. 2 and coupled to the control box, as shown by the arrows connecting the control box 124 and pump 120.).
Regarding claim 3, Sayadi teaches wherein the control module includes a user interface ([0237] “For example, the user 1902 may receive an audible, visual, and/or haptic alert from a user interface of the control box 124”).
Regarding claim 4, Sayadi teaches wherein the control module includes the processor and a memory coupled to the processor (Fig. 2 (136,137) and [0038] “As shown in FIG. 2, the control box 124 can include a power supply 134, a processor 136, a memory 137” The two components must be coupled together to function.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sayadi et al. (US 20190279745)(Hereinafter Sayadi).
Regarding claim 5, Sayadi teaches wherein the control module is configured to provide power to the sensor substrate ([0038] “As shown in FIG. 2, the control box 124 can include a power supply 134, a processor 136, a memory 137,”). Although Sayadi discloses a power supply controlled by the control box, Sayadi does not disclose the function of the power supply. However, the function of a power supply is to provide power to the rest of the system, as the name of the component implies, thereby providing power to the rest of the sensor substrate for the bed system to function. In would have been obvious to one skilled in the art, prior to the effective filing date of the invention, to contain a control box that has a power supply, and modify it to power the sensor substrate of Sayadi in order for the senor substrate to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792